Order entered December 19, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00806-CR
                                      No. 05-16-00807-CR
                                      No. 05-16-00808-CR

                          JALEN DEMARCUS FISHER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause No. F12-34701-T, F12-62676-T & F15-76192-T

                                            ORDER
       We GRANT the State’s December 13, 2016 first amended motion to extend time and

ORDER the brief received on December 12, 2016 filed as of the date of this order.


                                                      /s/    ADA BROWN
                                                             JUSTICE